Exhibit 10.24

March 28, 2014

Subject to execution by the Company below, this letter shall constitute my
notice of resignation from my employment at Accretive Health, Inc., (the
“Company”), including my resignation from my position with the Company of Senior
Vice President, Provider Solutions, in each case effective as of April 11, 2014.

By executing below, the Company agrees that, for purposes of my Employment
Agreement with the Company, dated as of June 17, 2005, as amended by that
certain letter agreement dated September 24, 2009 (as so amended, the
“Employment Agreement”), my resignation shall be deemed to be a termination of
my employment pursuant to clause (ii) of Section 9(a) of my Employment Agreement
(the “Relevant Separation Provision”). For the avoidance of doubt, upon my
resignation, I shall continue to be entitled to the benefits set forth in
Section 9 of my Employment Agreement (including any such benefits related to
salary continuation) in accordance with the terms and conditions thereof to the
same extent that I would be entitled to such benefits if my separation from the
Company occurred pursuant to the Relevant Separation Provision.

Those sections of the Employment Agreement which, by their terms, are intended
to survive the Term (as defined in the Employment Agreement) shall remain in
full force and effect in accordance with their respective terms.

As of the date hereof, the Indemnification Agreement, dated as of April 23,
2010, by and between the Company and myself (the “Indemnification Agreement”),
is in full force and effect in accordance with its terms, and the
Indemnification Agreement shall not terminate as a result of my resignation from
the Company described above.

Additionally, the period during which I may exercise my options to purchase
common stock of the Company that have vested as of the effective date of my
resignation shall continue until the earlier of (i) the date that is the last
day of the first consecutive sixty day period beginning after the date hereof
during which the Company has on file with the Securities and Exchange Commission
an effective (i.e., not suspended) registration statement on form S-8 covering
the issuance of shares upon such exercise and (ii) the expiration of such
options; provided, however, that nothing herein shall be deemed to permit my
exercise of any such options to the extent such exercise is not otherwise
permitted pursuant to the terms of the Company’s Amended and Restated Stock
Option Plan, as amended or the Company’s 2010 Stock Incentive Plan, as
applicable. The Company acknowledges that, as of the date hereof, I hold
outstanding vested stock options, granted pursuant to stock option award
agreements entered into under the Company’s equity compensation plans, to
purchase (i) an aggregate of 781,236 shares of common stock of the Company at an
exercise price of $0.77 per share (which options expire on September 1, 2015)
and (ii) an aggregate of 450,800 shares of common stock of the Company at an
exercise price of $14.71 per share (which options expire on February 3, 2020). I
acknowledge that, except for the foregoing stock options, I do not have any
other rights with respect to any compensatory equity awards in the Company or
its affiliates; provided that nothing contained herein shall be construed as a
waiver in any respect of any rights that I have with respect to any vested
shares of common stock of the Company.



--------------------------------------------------------------------------------

In the event of any dispute between me and the Company arising out of this
resignation letter which cannot be settled amicably, such dispute shall be
resolved through arbitration in accordance with the procedures set forth in
Section 17 of the Employment Agreement.

 

/s/ John Staton

John Staton

 

Acknowledged and agreed to on this

28th day of March, 2014 by:

Accretive Health, Inc.

By: /s/ Daniel Zaccardo                                         Name: Daniel
Zaccardo                                         Title: SVP/General
Counsel                                 